Title: John Adams to Samuel Williams, 14 Jun. 1786
From: Adams, John
To: Williams, Samuel


          
            
              Sir
            
            

              London

              June 3. 1786—
            
          

          I am much Obliged to you for your Letter of the 9. of April, The
            Memoirs of the Accademy of Arts & sciences, shall be sent to Sir Joseph Banks,
            & the other Packet to Manhiem
          I am much more at ease in my own Mind to have my Sons with you,
            than I should be to have them here with me, or at any other University—and nothing can
            give me more satisfaction than to hear, that they behave with propriety—
          Dr. Gordons Voyage to England, and his
            intention of remaining here, have probably diminished the Number of Subscribers in
            America, and I much doubt whether he will meet that Encouragement in Europe which he
            expects—Nobody thrives, no Books will sell in this Country, unless it is encouraged by
            the Court, and the Drs. History be it what it may, will
            never be cherished there
          The Court & the Nation would be glad to have the whole
            story blotted out of memory—There is a general Disposition to prevent every American
            Character & Work, from acquiring Celebration—Every thing American is so
            unpopular that even Printers and Booksellers are afraid of disobliging their Customers,
            by having any thing to do with it—Nothing of the Kind will sell in prose or Verse—I am
            sorry to say that it appears to me the Seperation between the two Nations must and will
            be final and perpetual in affection as well as in Laws—This, which is false policy in
            this Country, will be ultimately its destruction and make it a signal example to the
            World
          It is a Pitty that because a People has been divided in halves that
            the two Parts should be destined to be forever Rivals and Ennemies, at heart, and I
            cannot say that our own Country men, have in all things acted a rational Part, Yet I do
            think it has been and is in the power of this Cabinet to restore a real friendship
            between the two People, But I think now there is very little Chance of it because those
            very Men who acquired their fame, Popularity & Power by professing friendship to
            us are now at last as bitter against us as the others—all this however should not
            prevent us from doing our Duty in all points—we shall find our Interest in it at
            last—
          
            
              J. A—
            
          
        